Case 2:20-cv-00923-SPC-MRM Document 15 Filed 01/19/21 Page 1 of 2 PageID 54




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

PAULA FRANCO, an individual

             Plaintiff,

v.                                               Case No: 2:20-cv-923-FtM-38MRM

BRINKER INTERNATIONAL,
INC.,

              Defendant.
                                          /

                                        ORDER1

       Before the Court is Plaintiff Paula Franco and Defendant Brinker

International, Inc.’s joint motion to stay the proceedings pending arbitration.

(Doc. 14). The parties agree the case should be sent to arbitration pursuant to

a valid arbitration agreement. After review of the record and applicable law,

the Court grants the motion, compels arbitration, and stays the case.

       Accordingly, it is now

       ORDERED:

       1. The parties’ joint motion to stay the proceedings pending arbitration

          (Doc. 14) is GRANTED.



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:20-cv-00923-SPC-MRM Document 15 Filed 01/19/21 Page 2 of 2 PageID 55




     2. The case is STAYED until the parties advise the Court that (1)

        arbitration has been completed and (2) the stay is due to be lifted or

        the case is due to be dismissed. The parties must notify the Court of

        such matters within seven (7) days of the arbitration proceedings

        concluding.

     3. The parties are DIRECTED to file a joint report on the status of

        arbitration on or before April 19, 2021, and every ninety (90) days

        after that date until the arbitration proceedings conclude.

     4. The Clerk is DIRECTED to add a stay flag on the docket.

     DONE and ORDERED in Fort Myers, Florida on January 19, 2021.




Copies: All Parties of Record




                                      2
